Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Jouanlanne et al. (USPGPUB 2017/0352962). 
Regarding claims 1, 10, Jouanlanne et al. (USPGPUB 2017/0352962) discloses a monopole wire-plate antenna and method (figs. 1, 2) , comprising: a ground plane (11,figs. 2, 3; paragraph 0043); a capacitive roof (11, fig. 2; paragraph 0043); a supply probe (13, fig. 1; paragraph 0043), which is electrically isolated from the ground plane and runs between the ground plane and the capacitive roof so as to supply the capacitive roof with electricity, the supply probe configured to be connected to a transmission line (paragraph 0043); a set of shorting wires (14, fig. 1), which are arranged in parallel around the supply probe such that each shorting wire electrically connects the capacitive roof to the ground plane, each shorting wire being coated with a magneto-dielectric material (figs. 1, 2; paragraph 0048).  

Regarding claim 3, Jouanlanne et al. discloses an antenna (figs. 1, 2) wherein the set of shorting wires (14, fig. 1; abstract) includes a number of shorting wires chosen such that, for a given amount of magneto-dielectric material, the capacitive roof and the supply probe each have a maximum characteristic dimension such that the antenna is contained within a sphere with an electrical radius that is smaller than or equal to .lamda./2.pi., where .lamda. is the operating wavelength of the antenna (abstract). 
Regarding claim 4, Jouanlanne et al. discloses an antenna (figs. 1, 2) wherein the supply probe (13) is coated with the magneto-dielectric material. 
Regarding claim 5, Jouanlanne et al. discloses an antenna (figs. 1, 2) comprising a magneto-dielectric layer extending between the ground plane and the capacitive roof so as to coat each shorting wire and the supply probe (fig. 1; abstract; paragraph 0052). 
Regarding claim 6, Jouanlanne et al. discloses an antenna (figs. 1, 2), wherein the capacitive roof and the ground plane define a cylindrical volume, and the magneto-dielectric layer extends into all or part of the cylindrical volume (fig. 1; paragraph 0052).
Regarding claim 4, Jouanlanne et al. discloses an antenna (figs. 1, 2) wherein the shorting wires are separated from the supply probe by a distance chosen to match the input impedance of the antenna to 50 ohms (fig. 1).
Regarding claim 4, Jouanlanne et al. discloses an antenna (figs. 1, 2) wherein the magneto-dielectric material is chosen such that the relationship 
Regarding claim 8, Jouanlanne et al. discloses an antenna (figs. 1, 2) wherein the magneto-dielectric material is chosen from Ni.sub.0.5Zn.sub.0.3Co.sub.0.2In.sub.0.075Fe.sub.1.925O.sub.4, Ni.sub.0.76Mn.sub.0.24-xCo.sub.xFe.sub.2O.sub.4 where x is between 0 and 0.04, and Ni.sub.0.61Zn.sub.0.35CO.sub.0.04Fe.sub.1.98O.sub.4 (paragraph 0063).
Regarding claim 12, Jouanlanne et al. discloses an antenna (figs. 1, 2), wherein the supply probe is coated with the magneto-dielectric material (paragraphs 0053, 0063).
Regarding claim 13, Jouanlanne et al. discloses an antenna (figs. 1, 2), further comprising a magneto-dielectric layer extending between the ground plane and the capacitive roof so as to coat each shorting wire and the supply probe (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845